compliance with the procedural requirements set forth in NRS chapter 34.
                                          See Griffin v. State, 122 Nev. 737, 744, 137 P.3d 1165, 1169 (2006). Even
                                          assuming that appellant's use of the wrong vehicle could be overlooked,
                                          appellant's claim for additional presentence credit lacked merit because
                                          the time spent incarcerated after the sentencing hearing but before entry
                                          of the judgment of conviction is already credited as flat time against the
                                          sentence as the prison begins to calculate a sentence from the sentencing
                                          date. Accordingly, we
                                                      ORDER the judgment of the district court AFFIRMED.




                                                                               L°71                        J.
                                                                             Hardesty


                                                                           P  e..4.0k
                                                                             Parraguirre
                                                                                                           J.



                                                                                                           J.



                                          cc:   Hon. Abbi Silver, District Judge
                                                Andres Hernandez Mendoza
                                                Attorney General/Carson City
                                                Clark County District Attorney
                                                Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                                               2
(0) I947A


              -   -•   .7 -   I,7-7• 7;                                                                                11